Citation Nr: 0308215	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  01-02 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of hallux valgus of the left great 
toe.

2.  Entitlement to a compensable evaluation for a hammertoe 
deformity of the second left toe.

3.  Entitlement to a temporary total evaluation because of 
hospital treatment in excess of 21 days for a service-
connected disability.

4.  Entitlement to a temporary total evaluation because of 
treatment for a service-connected disability requiring 
convalescence.

(The issue of entitlement to an evaluation in excess of 40 
percent for varicose veins of the right leg will be the 
subject of a later decision.) 




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, wherein the RO denied the claims for 
increased evaluations for postoperative residuals of hallux 
valgus of the left great toe and a hammertoe deformity of the 
second left toe and entitlement to a temporary total 
evaluation because of hospital treatment in excess of 21 days 
or because of treatment requiring convalescence for a 
service-connected disability.  Jurisdiction of the veteran's 
file has subsequently been transferred to the RO in New 
Orleans, Louisiana.

The Board notes that from the information on file, it appears 
that the veteran is claiming service connection for a 
bilateral knee disorder as secondary to her service-connected 
disabilities.  The RO has not yet adjudicated this issue and 
it is therefore, referred to the RO for appropriate action.  
In addition, the veteran has alleged that her application for 
vocational rehabilitation was denied.  In her March 2002 
written statement she indicated that she disagrees with the 
denial of her application for vocational rehabilitation.  The 
Board observes that a denial of vocational rehabilitation 
eligibility is not found in the claims file.  This issue is 
also referred to the RO for appropriate action, including 
consideration of whether her statement is a timely notice of 
disagreement to a denial of vocational rehabilitation 
benefits.

The Board also notes that with regard to the issues of a 
temporary total rating under 38 C.F.R. § 4.29 or 4.30, the RO 
had made a decision and developed for appellate review only 
the claims based on the surgical procedure performed in 
February 2000.  In her March 2000 claim she also referred to 
a surgical procedure performed in March 1998, thereby 
claiming temporary total benefits under 38 C.F.R. § 4.29 or 
4.30 for the surgical procedure in March 1998.  This matter 
is referred to the RO for adjudication.  Should the veteran 
wish to claim a temporary total rating based on any other 
period of treatment, hospitalization or surgical procedure, 
she should file such claim with the RO, noting the specific 
dates on which she bases her claim.

The veteran provided oral testimony before the undersigned 
Member of the Board in March 2002, a transcript of which has 
been associated with the claims file.

In regard to the claim of entitlement to an evaluation in 
excess of 40 percent for varicose veins of the right leg the 
Board finds that further development is required.  Recently 
published regulations, effective February 22, 2002, permit 
the Board to obtain evidence without remanding.  See 67 Fed. 
Reg. 3,099-3,016 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§§ 19.9, 19.31, 20.903 and 20.1304).  When the development is 
completed and the veteran has had opportunity to respond, the 
Board will prepare a separate decision addressing this issue.  
See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified 
at 38 C.F.R. § 20.903.).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's claims on appeal has been 
obtained.

2.  The veteran's postoperative residuals of hallux valgus of 
the left great toe are manifested by moderately severe 
impairment of the foot. 

3.  The veteran has a tender and painful scar as part of the 
residuals of hallux valgus of the left great toe.

4.  The veteran currently suffers from hammering of a single 
toe of her left foot.

5.  The veteran's hospitalization and subsequent 
convalescence did not involve a service-connected disability.


CONCLUSIONS OF LAW

1.  An evaluation of 20 percent for postoperative residuals 
of hallux valgus of the left great toe is warranted.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5280, 5284 (2002).

2.  A separate evaluation of 10 percent for a tender and 
painful scar as a residual of hallux valgus of the left great 
toe surgery is warranted.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic 7804 (2002), 67 Fed. 
Reg. 49590, 49596 (July 31, 2002).

3.  A compensable evaluation for hammertoe deformity of the 
second left toe is not warranted.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2002).

4.  The criteria for a temporary total disability evaluation 
based upon a period of hospitalization have not been met.  38 
C.F.R. § 4.29 (2002).

5.  The criteria for a temporary total disability evaluation 
based upon a period of convalescence have not been met.  38 
C.F.R. § 4.30 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

A review of the historical record shows that the Board 
granted entitlement to service connection for postoperative 
residuals of hallux valgus of the left big toe and hammertoe 
deformity of the second toe by decision dated in July 1991.  
Subsequently the RO assigned a 10 percent evaluation for the 
left hallux valgus disability and zero percent for the 
hammertoe deformity.  The disability evaluations assigned 
were based on evidence from a VA podiatry examination 
conducted in September 1991.  At the time of that 
examination, the veteran complained that the bunion on her 
left foot had increased pain when she wore a shoe and some 
pain while not wearing a shoe.  She reported that she was 
unable to wear regular shoes.  The examiner noted that there 
was pain with palpation on the medial aspect of the 
interphalangeal joint on the left.  There was no range of 
motion on the left interphalangeal joint with a normal range 
of motion of the metatarsophalangeal joint.  The flexors were 
intact in the left foot.  X-rays showed good bone stock but 
the tibial sesamoid was medially displaced.  There was 
decreased joint space in the left interphalangeal joint.  The 
assessment was hallux varus on the left secondary to hallux 
valgus surgery.  Surgery was recommended to correct the 
hallux varus problem.  

In February 2000 the veteran underwent an arthroscopy, 
arthroscopic debridement and lateral release of the left knee 
at a Kaiser Permanente hospital facility.  It is important to 
note here that the veteran is not service-connected for a 
left knee disorder.

In March 2000 the veteran filed claims for temporary and 
total ratings under 38 C.F.R. §§ 4.29 and 4.30 for surgery on 
her right leg in March 1998 and on her left knee in February 
2000 which required months of convalescence.  Also, in March 
2000 she filed claims for increased evaluations for her 
service-connected left foot disabilities.  She contended that 
these disabilities had worsened.

A VA examination was conducted in May 2000.  At that time, 
the veteran reported that while in the Army in 1975 she 
underwent surgery for left foot bunions; the surgery, she 
claimed, was not correctly performed.  In 1976 she required a 
tendon tightening procedure and was treated for the left 
second hammertoe.  She stated that she has continued to 
experience problems with pain and swelling since that time.  
In 1987 she underwent a third surgery in an attempt to 
correct the problem.  She stated that the joints in both toes 
were fused during the procedure.  She now had constant pain 
in the foot and swelling with standing, walking and at rest.  
She also used a cane to help with support when she walked.  
She last worked as a psychiatric technician in 1996.  On 
examination her gait was normal.  She could ambulate across 
the room without an assistive aide.  She had surgical 
scarring over the dorsum of the left great toe and foot, 
which measured 11 centimeters by hairline.  There was 
tenderness over the scar and limitation of function 
underneath it as the proximal interphalangeal joints of the 
second and third toes were fused at approximately 30 degrees.

There was no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability or weakness involving any of 
the joints.  Nor was there evidence of pain, fatigue, 
weakness or lack of endurance limiting the range of motion of 
any of the joints.  Over the dorsum of the left great toe, 
there was callus formation and a scar.  Examination of the 
left great toe also revealed bony protuberance and 
enlargement of the area.  Hallux valgus was absent, as the 
veteran had had surgery performed for it.  Angulation of the 
first metatarsophalangeal joint of the great toe was 10 
degrees with flexion deformity at 30 degrees.  On neurologic 
examination, sensory and motor functions were normal.  X-rays 
of the left foot showed subluxation of the first 
metatarsophalangeal joint and degenerative arthritis at the 
first interphalangeal joint.  There appeared to be an 
overgrowth of bone at the head of the first metatarsal; or 
the examiner noted it might be a sesamoid seen only on the 
anterior posterior view.  The diagnoses were status post 
surgery of the hallux valgus of the left great toe with 
sequela of flexion deformity, scar, bony enlargement and 
degenerative arthritis of the first interphalangeal joint and 
status post surgical repair of the left second hammertoe with 
flexion fusion.  The examiner noted that subjectively the 
veteran continued to experience pain in the [left great toe].  
However, objectively, she had flexion fusion of the great toe 
joint, as well as pressure on the dorsum of the toe, bony 
protuberance and radiographic finding.  The diagnosis would 
affect her activities of daily living and usual occupation in 
that she would have trouble with prolonged standing and 
walking.  The examiner further noted that it appeared that 
the veteran needed special shoes in order to relieve pressure 
on the toe.  With regard to the hammertoe, subjectively, the 
veteran still had discomfort.  Objectively, the toe had 
flexion fusion at 30 degrees.

In February 2002 the veteran was seen by R. Dehne, M.D., a 
private physician, who prescribed extra depth shoes due to 
the veteran's left foot disability.  On examination she had 
pain with motion in the first metatarsophalangeal joint.  
There was some callosity of the interphalangeal joint and 
slight flexion in that area.  There were no transfer lesions 
in the plantar aspect of the foot, and all motors seemed to 
be functioning well.  She had good pulses and good capillary 
refill.  The physician noted that the veteran's x-rays were 
consistent with severe hallux varus and significant 
destruction of the joint.  He noted further that the most 
appropriate procedure for the veteran would be an 
arthrodesis.

At her personal hearing the veteran proffered testimony that 
was consistent with the objective medical evidence of record 
with regard to her left foot disabilities.  Hearing 
Transcript see p. 13.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(2002); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3 (2002).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2002).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of her 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, she should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson 
v. Brown, 9 Vet. App. 7 (1997); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

Under Diagnostic Code 5280, unilateral hallux valgus, whether 
it has been operated with resection of metatarsal head or if 
it is severe and equivalent to amputation of the great toe, 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  This is the highest schedular 
evaluation for a bunion.  

Under Diagnostic Code 5282, hammertoe deformity that affects 
only a single toe warrants a noncompensable evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5282.  Unilateral 
hammertoe deformity that affects all toes without claw foot 
warrants a 10 percent evaluation.  Id.  

Under Diagnostic Code 5284, a moderate foot injury warrants a 
10 percent evaluation, a moderately severe foot injury 
warrants a 20 percent evaluation, and a severe foot injury 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  A 40 percent evaluation would be 
warranted with the actual loss of use of the foot.  Id. at 
Note.

The pertinent provisions of 38 C.F.R. § 4.29 state that: A 
total disability rating may be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a VA or approved hospital for a period 
in excess of 21 days.  38 C.F.R. § 4.29.

The pertinent provisions of 38 C.F.R. § 4.30 state that: A 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted for 
treatment of a service-connected disability that resulted in 
surgery requiring at least one month of convalescence, or for 
surgery with severe postoperative residuals such as 
therapeutic immobilization of one major joint or more, or 
immobilization by cast, without surgery, of one major joint 
or more.  38 C.F.R. § 4.30(a).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  VCAA, 38 U.S.C.A. § 5103 (West 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, 38 U.S.C.A. § 5103A (West 
2002). 

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claims.  By virtue of the Statement of the Case (SOC) issued 
in January 2001, during the pendency of the appeal, the 
veteran was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  That is, the RO provided notice of the laws 
pertinent to her claims, and provided a discussion of the 
evidence and a rationale applying the applicable law to the 
facts of her case.  It explained to her why the evaluations 
were justified and why the evidence was not sufficient to 
allow evaluations higher than those assigned and why 
temporary total evaluations could not be assigned.  Likewise, 
she has also been given notice that VA has a duty to assist 
her in obtaining any evidence that may be relevant to this 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
She was also advised as to how to submit additional evidence 
in support of her claims and was provided with notice of her 
appellate rights.  

Further, in a May 2000 letter to her, the RO explained what 
it would do and what she should do to substantiate her claim.  
She was provided with the appropriate forms to authorize the 
release of private medical records to the VA, in order that 
the RO might assist in obtaining private medical evidence.  
Appropriate efforts to obtain evidence were thereafter made 
by the VA.  Additionally, the RO advised her that she could 
submit pertinent evidence and she has done so.  Therefore, 
the Board concludes that the duty to notify has been 
satisfied.  38 U.S.C.A. § 5103 (West 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (now codified at 38 C.F.R. 
§ 3.159(b)).  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  It appears that all 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims folder.  She 
was afforded a VA examination in May 2000.  The veteran has 
not indicated the existence of any relevant evidence that has 
not already been requested and/or obtained.  38 U.S.C.A. 
§ 5103A(a), (b) (West 2002); see also 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (now codified at 38 C.F.R. 
§ 3.159(c)).  

The Board finds that there is ample medical and other 
evidence of record on which to decide the issues on appeal.  
The VA examination that has been conducted adequately address 
the current limitations imposed by the veteran's impairments, 
including consideration of additional limitation resulting 
from pain and/or other pathology.  Furthermore the veteran 
proffered testimony at a personal hearing in March 2002.  38 
U.S.C.A. § 5103A(d) (West 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to her claims is required to comply with 
the duty to assist the veteran as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist had been 
significantly changed approximately one month prior to the 
issuance of the SOC and the subject issues had not been 
addressed by the RO under the new law.  As a result, the 
Board has considered the applicability of Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  In Bernard, the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of her 
claims pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so in part through testimony 
proffered at her personal hearing.  In view of the foregoing, 
the Board finds that the veteran will not be prejudiced by 
its actions.  See Bernard, supra.

Having determined that the duty to notify and assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claims on the merits.


Increased ratings

The veteran essentially claims that her left foot 
disabilities are more severe than the current disability 
evaluations would tend to suggest.

She is evaluated for postoperative residuals of hallux valgus 
of the left great toe at 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.  Under Diagnostic Code 5280 a 
10 percent is assigned for unilateral hallux valgus following 
surgery with resection of the metatarsal head.  A 10 percent 
evaluation is also assigned for unilateral hallux valgus if 
it is severe, if equivalent to amputation of the great toe.  
10 percent is the maximum schedular evaluation for this 
disability.  Therefore a higher evaluation for the veteran's 
unilateral hallux valgus under this code is not for 
application.  

Therefore, the Board has considered whether a higher 
evaluation for the veteran's disability of postoperative 
residuals of hallux valgus of the left great toe is warranted 
under another applicable diagnostic code, specifically, 
38 C.F.R. § 4.71a, Diagnostic Code 5284, other foot injuries.  
Under this diagnostic code, the next higher evaluation of 20 
percent is warranted if the medical evidence establishes that 
the veteran's left foot disability is moderately severe.  The 
most probative evidence to support a higher evaluation under 
this code is the VA examination of May 2000, including the X-
rays and the February 2000 report of Dr. Dehne.  The May 2000 
VA examination report shows that the veteran had callus 
formation and a scar over the dorsum of the left great toe 
along with bony protuberance and enlargement.  The examiner 
reported that angulation of the first metacarpal phalangeal 
joint of the great toe was 10 degrees with flexion deformity 
at 30 degrees.  In February 2002 Dr. Dehne found that the 
veteran had pain with motion in the first metatarsophalangeal 
joint with some callosity of the interphalangeal joint and 
slight flexion in that area.  He indicated that X-rays were 
consistent with severe hallux varus and significant 
destruction of the joint.  He suggested that an arthrodesis 
would be an appropriate procedure.  

Although the RO chose an appropriate diagnostic code for 
evaluation of the service-connected disability, the Board 
feels that given the severity of the condition and viewing 
the evidence most favorably to the veteran, it would also be 
appropriate to consider her service-connected postoperative 
left hallux valgus under the code for foot injury.  
Consequently, based on the above medical findings, the Board 
finds that a higher evaluation of 20 percent is warranted for 
the veteran's left foot hallux valgus under Diagnostic Code 
5284.  The symptomatology described in the medical reports is 
indicative of moderately severe impairment of the left foot.

The Board has also considered whether the veteran is entitled 
to a separate evaluation for a scar of the left foot under 
38 C.F.R. § 4.118, Diagnostic Code 7804. (2002).  A separate 
rating may be assigned for scars if they are compensable.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  At the time 
that the veteran filed her claim, applicable regulations for 
scars provided that a 10 percent evaluation was assigned for 
superficial scars that are poorly nourished with repeated 
ulceration or that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2002).  Other scars are to be rated on the limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002)  

The Board takes note of amendments to the criteria for rating 
the skin effective August 30, 2002.  See 67 Fed. Reg. 49,596 
(July 31, 2002).  The new criteria provide for assignment of 
a 10 percent evaluation for scars other than on the head 
face, or neck, where such are deep and cause limited motion 
in an area exceeding six square inches; for scars covering an 
area of 144 square inches or greater even where superficial 
and without resulting motion limitation; for superficial 
unstable scar (characterized by a frequent loss of skin 
covering the scar); or a superficial scar that is painful on 
examination.  See 67 Fed. Reg. 49,596 (July 31, 2002), (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804).  Otherwise, scars will continue to be rated on 
the limitation of motion of the affected part.  67 Fed. Reg. 
49,596 (July 31, 2002), (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7805).  

Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas, supra at 312-13 .  VA cannot, however, 
apply the change in regulation prior to its effective date.  
38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000, 65 Fed. 
Reg. 33,422 (April 10, 2000).  

The medical evidence of record does document objective 
findings of a tender and painful scarring of the left great 
toe and foot.  The VA examiner in May 2000 reported that the 
veteran had surgical scarring over the dorsum of the left 
great toe and foot and that there was tenderness over the 
scar and limitation of function underneath it.  As such, an 
evaluation of 10 percent is warranted under prior rating 
criteria for a tender and painful scar on objective 
examination.  In this instance, the prior Diagnostic Code 
7804 is neither more nor less favorable to the veteran, and 
Diagnostic Code 7801 as revised would not provide a basis for 
a compensable evaluation as the veteran's 11 centimeter by 
hairline scar does not even approach 6 square inches.  

The Board notes that, by letter of October 2002, the veteran 
was notified of the recent change in the regulations 
regarding scars.  Furthermore, a favorable decision has been 
rendered with regard to a left foot scar.  As such, the 
veteran is not prejudiced by the Board's consideration of the 
matter at this time.  See Bernard, supra at 392-94.

Turning to an evaluation of the veteran's hammertoe 
deformity, the record shows that her hammertoe deformity of 
the second left toe is evaluated at zero percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5282.  A zero percent 
evaluation is assigned when there is hammertoe of single 
toes.  A 10 percent evaluation is assigned when all toes of 
one foot are hammertoed without claw foot.  On VA examination 
in May 2000 the diagnosis was status post surgical repair of 
the left second hammertoe with flexion fusion.  There is no 
medical evidence that all of the veteran's toes of one foot 
are hammertoed without claw foot in order to warrant a 
compensable evaluation of 10 percent.  The veteran's reported 
symptomatology as it relates to her hammertoe deformity meets 
the criteria for a zero percent evaluation.  Thus a 
compensable evaluation for a hammertoe deformity of the 
second left toe is not warranted as there is no basis for a 
higher schedular evaluation.

The Board notes that consideration of the left foot 
disability has already been evaluated under Diagnostic Code 
5284, other foot injuries, and assigned a higher evaluation.  
Assignment of a higher evaluation for the veteran's hammertoe 
deformity of the second left toe under Diagnostic Code 5284 
would be prohibited under 38 C.F.R. § 4.14.

In making the determinations regarding the veteran's service-
connected left foot disabilities, the Board has specifically 
considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the Court has specifically limited the 
applicability of DeLuca to Diagnostic Codes that address 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  The evaluations of hallux valgus and hammertoes 
are not based upon limitation of motion and thus DeLuca is 
not applicable.  See Id.  With regard to Diagnostic Code 
5284, the Board has taken into consideration the complaints 
of pain and functional limitation in assigning the 20 percent 
evaluation under this code.  No further incoordination, 
weakness, fatigability or such functional limitation as to 
warrant a higher rating considering DeLuca is shown.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for a hammertoe deformity of the 
second left toe.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, supra.


Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the Board notes that the RO 
provided the provisions 38 C.F.R. § 3.321(b)(1) in the 
December 2000 SOC, and considered an extraschedular 
evaluation for postoperative residuals of hallux valgus of 
the left great toe and for hammertoe deformity of the left 
second toe, but it did not grant increased compensation 
benefits on that basis. 

Neither does the Board find the veteran's disability picture 
to be unusual or exceptional in nature as to warrant referral 
of her case to the Under Secretary or Director for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, she 
has not required frequent inpatient care; in fact, the 
evidence shows that she has not been hospitalized for her 
foot disabilities since 1987.  Nor have her left foot 
disabilities been shown to markedly interfere with her 
employment.  While it has been reported that her disabilities 
created some limitations with activities associated with her 
occupation, there is no evidence indicating that her left 
foot disabilities affect her employability in ways not 
already contemplated by the Rating Schedule, whose percentage 
ratings represent the average impairment in earning capacity.  
38 C.F.R. § 4.1.  (Disability evaluations are determined by 
the application of a schedule of ratings, which is based on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155).  Moreover, a March 1998 or 
1999 Social Security Administration decision does not list 
the left foot disabilities as one of the severe impairments 
affecting the veteran's employment; the left foot 
disabilities are not shown to markedly interfere with 
employment.  Having reviewed the record, the Board finds no 
basis for further action on this question.

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).


Entitlement to a temporary total disability evaluation 
pursuant to 38 C.F.R. § 4.29 or § 4.30

Benefits under 38 C.F.R. §§ 4.29 and 4.30 arise from 
hospitalization and convalescence for service-connected 
disabilities.  The record contains an operative report of 
Kaiser Permanente for an arthroscopy, arthroscopic 
debridement and lateral release of the left knee on February 
11, 2000 and any subsequent convalescence was also for the 
left knee, which is not service connected.  As noted above, 
the veteran has recently, in March 2002, filed a claim for 
bilateral knee disorder and such claim has not yet been 
adjudication by the RO.

The hospitalization report does not show that the veteran was 
treated at any time during that course for any medical 
problems relating to her service-connected varicose veins of 
her right leg or her residuals of hallux valgus of the left 
great toe or her hammertoe deformity of the second left toe.  
Similarly, there has been no evidence presented to indicate 
that convalescence after the veteran's operation was for any 
service-connected disability.

Accordingly, in the absence of treatment for a service- 
connected disability there is no basis under the law to award 
a temporary total disability evaluation for a period of 
hospitalization or for any subsequent period of 
convalescence.  See 38 C.F.R. §§ 4.29, 4.20 (2002); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in a case 
where the law and not the evidence is dispositive, a claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law).









	(CONTINUED ON NEXT PAGE)





ORDER

A 20 percent disability evaluation for postoperative 
residuals, hallux valgus of the left great toe is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.

Entitlement to a separate evaluation of 10 percent for a 
tender and painful scar of the left great toe is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.

Entitlement to a compensable evaluation for a hammertoe 
deformity of the second left toe is denied.

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.29 because of hospital treatment in excess of 21 days for 
a service-connected disability is denied.

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 because of treatment for a service-connected 
disability requiring convalescence is denied.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

